REL:09/05/2014




Notice: This opinion is subject to formal revision before publication in the advance
sheets of Southern Reporter. Readers are requested to notify the Reporter of Decisions,
Alabama Appellate Courts, 300 Dexter Avenue, Montgomery, Alabama 36104-3741 ((334) 229-
0649), of any typographical or other errors, in order that corrections may be made before
the opinion is printed in Southern Reporter.




          SUPREME COURT OF ALABAMA
                              SPECIAL TERM, 2014
                             ____________________

                                    1130490
                             ____________________

          Phylena Babbitt, individually, and as personal
          representative of Janet Broadbrooks, deceased.

                                           v.

   Cullman Regional Medical Center, Inc; Cullman Emergency
    Medical Service; The Health Care Authority of Cullman
              County; and Andrew Blake Hartley

                    Appeal from Cullman Circuit Court
                             (CV-2011-900297)



BOLIN, Justice.

      AFFIRMED.        NO OPINION.

      Stuart, Parker, Shaw, Main, Wise, and Bryan, JJ., concur.
1130490

    Moore, C.J., and Murdock, J., dissent.




                            2
1130490

MOORE, Chief Justice (dissenting).

    Phylena Babbitt, the plaintiff below, individually and as

the personal representative of the estate of her deceased

mother, Janet Broadbrooks, appeals from a summary judgment in

favor of the defendants, Cullman Regional Medical Center,

Inc., Cullman Emergency Medical Service ("Cullman EMS"), the

Health Care Authority of Cullman County, and Andrew Blake

Hartley.   Today    this      Court   affirms   the    summary    judgment,

without an opinion. I respectfully dissent because I believe

a jury should have been allowed to consider the facts of this

case to determine whether Hartley was negligent and whether

Broadbrooks was contributorily negligent in the accident that

caused Broadbrooks's death.

    On May 12, 2011, Hartley, who was employed by Cullman

EMS, was driving an ambulance to the scene of a motor-vehicle

collision.   He    had   been    dispatched     from    Cullman    Regional

Medical Center. He was driving the ambulance eastbound on

Highway    157   when    he   encountered   traffic      and   decided   to

continue in the same direction in the westbound lane, which is

to say that he decided to drive the wrong way in the oncoming

lane of traffic. Hartley testified that he was driving between


                                      3
1130490

40 and 45 miles per hour as he drove the wrong way on the

road. The speed limit was 55 miles per hour.

    Broadbrooks was driving a truck that was pulling a horse

trailer with a young horse inside. Babbitt testified that

Broadbrooks wanted to turn the vehicle around because the

horse had been inside the trailer for about two hours before

traffic came to a stop. Broadbrooks turned on her blinker to

signal that she was turning left into a parking lot where she

would then turn around to drive westbound on Highway 157.

Hartley testified that he saw movement coming from his right

as he passed an 18-wheeler or semi-trailer truck. Babbitt

testified that she did not hear the ambulance sirens, and

Hartley testified that he attempted to avoid the collision

with Broadbrooks's truck as it turned left in front of him.

The vehicles collided; Broadbrooks died from her injuries.

    On    November   9,   2011,   Babbitt   sued   the   defendants,

alleging negligence and wantonness. The defendants answered by

asserting the affirmative defense of contributory negligence;

they later moved for a summary judgment on this ground. On

January 7, 2014, the trial court entered a summary judgment

for the defendants, stating that, pursuant to § 32-5A-7, Ala.


                                  4
1130490

Code 1975,1 "[Babbitt has] failed to present substantial


    1
        Section 32-5A-7 provides:

         "(a) The driver of an authorized emergency
    vehicle, when responding to an emergency call or
    when in the pursuit of an actual or suspected
    violator of the law or when responding to but not
    upon returning from a fire alarm, may exercise the
    privileges set forth in this section, but subject to
    the conditions herein stated.

         "(b) The     driver   of       an   authorized   emergency
    vehicle may:

                 "(1) Park or stand, irrespective of
            the provisions of this chapter;

                 "(2) Proceed past a red or stop signal
            or stop sign, but only after slowing down
            as may be necessary for safe operation;

                 "(3) Exceed the maximum speed limits
            so long as he does not endanger life or
            property;

                 "(4) Disregard regulations governing
            direction of movement or turning in
            specified directions.

         "(c) The exemptions herein granted to an
    authorized emergency vehicle shall apply only when
    such vehicle is making use of an audible signal
    meeting the requirements of Section 32-5-213 and
    visual requirements of any laws of this state
    requiring visual signals on emergency vehicles.

         "(d) The foregoing provisions shall not relieve
    the driver of an authorized emergency vehicle from
    the duty to drive with due regard for the safety of
    all persons, nor shall such provisions protect the
                                    5
1130490

evidence of a breach of [the defendants'] duty of care or

wantonness" and that, "under the unique facts of this case,"

the defendants were "also entitled to summary judgment as a

matter of law based on contributory negligence."

    Whether Hartley was negligent under § 32-5A-7 was, I

believe, a question for the jury, as was whether Broadbrooks

was negligent in failing to observe the ambulance on the wrong

side of the road before the ambulance struck her vehicle. I do

not agree that, as a matter of law, driving an ambulance

between 40 and 45 miles per hour on the wrong side of the road

in a 55-mile-per-hour zone is not negligent. Therefore, I

dissent.




    driver from the consequences of his         reckless
    disregard for the safety of others."


                              6